Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/2020 was filed after the mailing date of the Final rejection on 8/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Response to Arguments
Applicant’s arguments, see pages 4-7, filed 12/14/2020, with respect to the 103 rejections have been fully considered and are persuasive.  The prior art rejections of the claims have been withdrawn.  
The amendments have overcome the double patenting rejection.  
Election/Restrictions
Claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on 9/25/2017 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/25/2017 is withdrawn.  Claims 3-5, directed to non-elected species directed to different configurations of the lumen, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 5: The surgical instrument of claim 1, - - comprising an ultrasonic transmission waveguide extending longitudinally and coupled between the transducer and the ultrasonic blade, - - wherein the lumen extends 

Allowable Subject Matter
Claims 1-6 are allowed.  The following is an examiner’s statement of reasons for allowance:   Prior art discloses ultrasonic surgical instruments having an end effector in the form of a blade and a clamp and a fluid delivery lumen extending through the transducer and coupled with a pump to deliver cooling fluid to the end effector and/or treatment site to prevent overheating of the tissue and/or the surgical tool.  Sensors for detecting a temperature at the working end of a surgical device and/or the temperature of a surgical treatment site are known in the art.  Prior art fails to teach or suggest an ultrasonic surgical instrument having a fluid system in which a controller detects a feedback signal from an external surface of the end effector and controls a pump and a fluid temperature regulator based on the feedback signal to deliver fluid through a lumen of the end effector in order to maintain a desired temperature at the treatment site.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771